DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on March 23, 2022 has been entered and made of record.  

Response to Amendment
Claims 1, 9, and 17 have been amended.  Claims 2, 10, and 18 have been canceled.  Claims 1, 3-9, 11-17, 19, and 20 remain pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed March 23, 2022.  

On page 6 to page 7 of Applicant’s Remarks, Applicant argues that the presented claims are allowable by virtue of the incorporation of allowable subject matter, and Applicant’s filing of a Terminal Disclaimer.  

Examiner agrees, to the extent that Applicant’s filing of a Terminal Disclaimer as acknowledged herein, infra, overcomes the Double Patenting rejection(s) previously set forth in the Office Action mailed December 24, 2021.  Accordingly, the Double Patenting rejection(s) set forth therein are withdrawn.  infra, and so not all claims are allowable as asserted by Applicant.  

Terminal Disclaimer
The terminal disclaimer filed on March 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,140,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted between October 15, 2020 and March 23, 2022, and the reference(s) cited therein, are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claims 3, 4, 11, 12, 19, and 20 are each dependent upon one or more claim(s) that has/have been canceled in Applicant’s most recent amendments.  Thus, the scope of claims 3, 4, 11, 12, 19, and 20 cannot be ascertained, rendering them indefinite.  

Allowable Subject Matter
Claims 1, 5-9, and 13-17 are allowed.  

Claims 3, 4, 11, 12, 19, and 20 would be allowable, should Applicant overcome the claim rejections under 35 U.S.C. 112 set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Chi, et al., U.S. Pub. No. 2005/0086296

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
March 26, 2022